Steinbrink, J.
Plaintiff moves for summary judgment in an action to recover maternity benefits under a policy of insurance. The policy excludes from its coverage “ maternity cases during first year policy is in force.” The only question presented is whether upon reinstatement of a policy lapsed for non-payment of premiums the “ first year ” is computed from the date of the original issuance of the policy or from the date of its reinstatement. The policy was obviously intended to avoid the risk of planned maternity. To hold that the date of original issuance of the policy controls, regardless of the duration of the lapse, would impose upon the insurer the very risk it sought to avoid. It seems reasonable to hold that the clause in question means during the first year the policy is continuously in force. The motion is accordingly denied.